          Case 1:18-cv-01753-JPO Document 19 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUBIK’S BRAND LIMITED,
                      Plaintiff,
                                                                   18-CV-1753 (JPO)
                      -v-
                                                                        ORDER
 CUBICLE ENTERPRISES LLC, et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       On September 7, 2018, the parties filed a stipulation of voluntary dismissal in Case No.

18-cv-963, a case related to this action, and informed the Court that they had settled the claims

against one another. The Court dismisses this action accordingly and hereby directs the Clerk of

Court to close this case.

       SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
